       2:17-cr-20037-JES-JEH # 442          Page 1 of 11                                           E-FILED
                                                                        Friday, 05 July, 2019 10:08:22 AM
                                                                            Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
              Plaintiff,                    )
                                            )
              vs.                           )      Case No. 17-CR-20037
                                            )
BRENDT A. CHRISTENSEN,                      )
                                            )
              Defendant.                    )

       THE UNITED STATES OF AMERICA’S MOTION IN LIMINE TO
   PROHIBIT IMPROPER CROSS-EXAMINATION OF THE VICTIM’S FAMILY

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby requests that this Court prohibit the defendant’s cross-examination

of members of the victim’s family regarding plea discussions between the parties and a

pending civil lawsuit against two social workers because such cross-examination would

be improper, without foundation, irrelevant, would serve to confuse the issues and

mislead the jury, and would harass the witnesses.

                                      BACKGROUND

       The United States intends to present the victim-impact testimony of the victim’s

father, mother,1 brother, and fiancé (i.e., the victim’s family) during the penalty phase of


       1 As noted in a previous filing, Yingying’s loss has been particularly devastating to her
mother. At this time, the United States does not know if she will be emotionally able to testify
during the penalty phase. While the United States would prefer that she provide live testimony,
in the event she is unable to do so, the United States intends to submit a videotaped or written
       2:17-cr-20037-JES-JEH # 442           Page 2 of 11



the trial. Pursuant to the defendant’s pretrial motion, which was conceded by the

United States and granted by this Court, the family’s direct-examination testimony will

not include any testimony regarding the crime, the defendant, or the appropriate

sentence. Nonetheless, the defendant has indicated that he intends to cross-examine

those witnesses regarding (1) their knowledge of plea discussions in this case; and (2) a

civil lawsuit filed on June 7, 2019, by Daniel Deneen, the independent administrator of

the estate of Yingying Zhang, against two social workers at the University of Illinois at

Urbana-Champaign. Such cross-examination would be improper and should be

prohibited.

                                        ARGUMENT

       The defendant previously filed a motion in limine to preclude improper victim

impact evidence. (R.411) Specifically, the defendant argued that the Supreme Court had

banned during the penalty phase of a capital case the admission of a victim’s family

members’ characterizations and opinions about the crime, the defendant, and the

appropriate sentence (R.411 at 6), citing Bosse v. Oklahoma, 137 S. Ct. 1 (2016). The

defendant elaborated that victim-impact evidence “must reflect the harm caused by the

criminal conduct, rather than the impact of the trial proceedings [or other factors].”

(R.411 at 7) The defendant concluded that any testimony from the family regarding the




victim-impact statement from her, to be translated in Court by the interpreter. The United States
will provide the video or written statement to the defense once it is prepared.


                                               2
       2:17-cr-20037-JES-JEH # 442         Page 3 of 11



trial proceedings or the appropriate sentence “must be ruled inadmissible prior to any

victim impact witnesses taking the stand.” (R.411 at 8)

       At the hearing on June 27, 2019, the United States conceded this aspect of the

defendant’s motion and agreed it would not present evidence through the victim-

impact witnesses regarding their characterizations or opinions about the crime, the

defendant, or the appropriate sentence. Now, however, the defendant proposes to ask

on cross-examination questions that will illicit information specifically prohibited by

Bosse. Moreover, under the circumstances of this case, the information sought by the

defendant will be both irrelevant to the penalty phase and without foundation.

Therefore, this Court should prohibit such cross-examination.

I.     Cross Examination Regarding the Victim’s Family’s Knowledge of Plea
       Negotiations is Inappropriate, Without Foundation, Irrelevant, and Would
       Confuse and Mislead the Jury.

       The Crime Victims’ Rights Act mandates that a crime victim (which includes

family members of a deceased victim) has the reasonable right, inter alia, to confer with

the prosecutors in the case, to be informed in a timely manner of any plea bargain, and

to be treated with fairness and with respect to the victim’s dignity and privacy. 18

U.S.C. § 3771(a)(5), (8), & (9). Similarly, the Victims’ Rights and Restitution Act of 1990

mandates that a crime victim receive the earliest possible notice of, inter alia, the status

of the investigation of the crime, the filing of charges, the acceptance of a plea of guilty,

and the sentence imposed on an offender. 34 U.S.C. § 20141(c)(3). Throughout this case,

the prosecutors have carried out these responsibilities, usually by conferring with the

attorneys representing the victim’s family, Zhidong Wang and Steven Beckett.

                                              3
       2:17-cr-20037-JES-JEH # 442         Page 4 of 11



       Relevant to this motion, around November and December of 2017 and January of

2018, the United States kept the victim’s family apprised of the status of both (1) the

Department of Justice’s Death Penalty Protocol that culminated with the Attorney

General directing the United States to seek a sentence of death in January of 2018; and

(2) plea negotiations with the defendant’s attorneys in an attempt to locate the victim’s

remains. Because the victim’s family had returned to China during this time period, the

United States conferred with the family members exclusively through their attorneys,

Zhidong Wang and Steven Beckett. The main import of all of these discussions was to

obtain input from the victim’s family as to their opinion as to the appropriate sentence

in this case so that it could be transmitted to the Attorney General for his consideration

in determining whether to seek a sentence of death or enter into any plea agreement.

       As the defendant himself has pointed out, the Supreme Court prohibits

characterizations and opinions from a victim’s family members about the crime, the

defendant, and the appropriate sentence. Bosse, 137 S. Ct. at 2 (holding that this aspect

of the holding of Booth v. Maryland, 482 U.S. 496 (1987) was still good law after Payne v.

Tennessee, 501 U.S. 808 (1991)). Any cross-examination of family members regarding

plea negotiations in this case would necessarily illicit opinions from them regarding

their beliefs as to the appropriate sentence in this case. Therefore, such cross

examination should be prohibited, unless the defendant wishes to open the door to the




                                             4
       2:17-cr-20037-JES-JEH # 442          Page 5 of 11



family members testifying that they believe the appropriate sentence in this case is a

sentence of death.2

       Besides being inappropriate, any cross examination of the family members

regarding the details of plea negotiations is without foundation. The defendant has

sought to introduce evidence of plea negotiations during the penalty phase in support

of his alleged mitigating factor that “[i]n December of 2017, [the defendant] offered to

plead guilty to the kidnapping of Yingying Zhang, resulting in her death, to fully

cooperate with law enforcement and assist them in their search for Ms. Zhang’s

remains, to waive all appeals, and accept a sentence of life imprisonment without

release.” The family members have no direct knowledge of this claim. In fact, their

knowledge as to the defendant’s “offer” is quadruple hearsay that includes not one, but

two, privileged communications. Namely, their knowledge is based on privileged

discussions with their attorneys, who received the information from the United States,

who received it from the defense attorneys, who presumably received it during

privileged discussions with the defendant. Thus, there is no appropriate foundation for

the family members to respond to questions regarding the defendant’s “offer.”

       Finally, the victim’s family’s knowledge of plea discussions is entirely irrelevant

to the penalty phase. The defendant argued that he should be permitted to admit



       2
         As noted in previous filings, the defendant also may open the door to such evidence if
necessary to place into context the plea discussion evidence that he has requested to introduce.
Nonetheless, this evidence would not come from the victim’s family, as their personal opinions
regarding the appropriate sentence remain irrelevant. What may be relevant would be evidence
that those opinions were made known to the defendant during the plea discussions so the jury
could assign weight to his proposed mitigating factor that he offered to plead guilty.
                                               5
       2:17-cr-20037-JES-JEH # 442           Page 6 of 11



evidence that he offered to plead guilty, arguing that this somehow demonstrates his

acceptance of responsibility. Again, as the defendant has pointed out, victim-impact

evidence is relevant only to demonstrate the harm caused by the crime and must reflect

the harm caused by the criminal conduct. Thus, the impact of the proceedings on the

victim’s family, including any plea discussions, is irrelevant to victim-impact evidence.3

See United States v. McVeigh, 944 F. Supp. 1478, 1491 (D. Colo. 1996).

       Finally, not only would permitting cross examination of the victim’s family

members not elicit any probative evidence, it would serve to confuse the issues and

mislead the jury in violation of 18 U.S.C. § 3593(c). The actual plea negotiations that

took place between the parties are documented and fairly straightforward. Attempting

to elicit the victim’s family members’ fourth-hand knowledge of those plea negotiations

would simply confuse the issue, especially considering that they are unfamiliar with the

American legal system and English legal terms. Moreover, such cross examination may

mislead the jury into wondering whether the victim’s family was the decision-maker

regarding the sentence sought in this case, when under the law, that decision was made

solely by the Attorney General.

       For all of the reasons stated above, the defendant should be prohibited from

cross examining the victim’s family regarding their knowledge of plea discussions

during this case.



       3  To the extent the defendant attempts to articulate a theory that the victim’s family’s
knowledge of plea discussions is relevant for another purpose, such cross examination on such
a theory should be excluded as beyond the scope of direct examination. The direct examination
will be limited to permissible victim-impact evidence.
                                               6
       2:17-cr-20037-JES-JEH # 442         Page 7 of 11



II.    Cross Examination Regarding the Lawsuit by the Independent Administrator
       of the Estate of the Victim Is Inappropriate, Without Foundation, Irrelevant,
       and Would Confuse and Mislead the Jury.

       On June 7, 2019, Daniel Deneen, as independent administrator of the estate of

Yingying Zhang, deceased, filed a civil lawsuit against the defendant and two social

workers associated with the University of Illinois. (R.1 in CDIL Case No. 19-cv-2149)

The lawsuit alleges battery against the defendant and wrongful death and negligence

against the social workers. (R.1) The lawsuit alleges violations of the standard of care by

the social workers, much of which is based on the counseling center video already

viewed by the jury in this case and which requires an assessment of the defendant’s

mental condition between March 21 and June 9, 2017. (R.1)

       To the extent the defendant wishes to cross examine the victim’s family

regarding the lawsuit against the defendant for battery to establish bias, the United

States has no objection. Although bias is obvious, given that the jury convicted the

defendant of murdering the family’s daughter and sister, the defendant should be free

to argue that the victim impact testimony is not credible due to their interest in the

lawsuit against the defendant. Any testimony regarding the lawsuit against the two

social workers is another matter, however. They are not parties to this criminal action,

and the lawsuit against them does not establish any bias relevant to this criminal

proceeding.

       Moreover, this Court has previously ruled that the defendant may not offer

evidence regarding the standard of care, possible negligence by the counseling center

staff, or possible misdiagnosis by the counseling center staff because it is irrelevant to

                                             7
       2:17-cr-20037-JES-JEH # 442           Page 8 of 11



any relevant issue of mitigation. (R.432 at 3) In light of the defendant’s knowing and

intelligent withdrawal of his Rule 12.2 notice and refusal to be examined by

government mental health experts, this Court has also prohibited the defendant from

offering expert evidence relating to a mental disease or defect or any other mental

condition.4 (R.432) This Court ruled that the testimony of the counseling center staff

may not include any opinions about his mental condition and is limited to “what they

saw and heard from the Defendant and what they did in response.” (R.432 at 4)

       Given these rulings, it would be inappropriate to permit the defendant to

attempt to introduce to the jury through cross examination of the victim’s family

evidence of the lawsuit against the social workers to suggest the counseling center staff

violated the standard of care, were negligent, or misdiagnosed the defendant, or to

suggest that the defendant had a mental condition relevant to the issue of punishment.

The only purpose of this questioning would be an attempt to introduce “evidence” to

the jury through hearsay that this Court has deemed inadmissible from witnesses with

firsthand knowledge.

       Beyond the fact that this evidence has already been excluded by this Court, any

cross examination of the family members regarding the details of the lawsuit would be

without foundation. The allegations contained in the civil complaint are just that –

allegations. They are made by the independent administrator’s attorneys, presumably



       4Although the defendant argued, for the first time, at the June 27, 2019, hearing, that he
may offer “non-expert” evidence of his mental condition without violating Rule 12.2, as this
Court has recognized, a lay expert lacks any foundation to opine as to the defendant’s mental
condition or to admit any medical or mental health records of the defendant.
                                                8
       2:17-cr-20037-JES-JEH # 442          Page 9 of 11



after investigation and research by the attorneys. The victim’s family has no personal

knowledge whatsoever whether the social workers violated the standard of care or

were negligent. Thus, there is no foundation for the defendant to attempt to elicit such

testimony through cross examination.

       Of course, such testimony would be entirely irrelevant to the penalty phase

proceedings in any event. The mere fact that a civil lawsuit has been filed against the

social workers or the as yet unsubstantiated allegations contained in that lawsuit are

irrelevant to the appropriate punishment for this defendant for this crime. Finally, such

cross examination would serve only to confuse the issues and mislead the jury. The jury

will likely be confused by evidence of a civil lawsuit (with its differing legal standards)

against parties that are not before it; it will certainly be misleading to suggest that mere

allegations in a complaint are somehow evidence of actual violation of the standard of

care or negligence by the social workers.

       For all of the reasons stated above, the defendant should be prohibited from

cross examining the victim’s family regarding the pending civil lawsuit against the

counseling center social workers.

III.   Cross Examination Regarding these Matters Would Be Unfair to the Victim’s
       Family.

       As discussed, supra, cross examination of the victim’s family regarding these

matters should not be admitted into evidence. Given this clear lack of admissibility, the

only purpose for such cross examination would be to confuse and harass the victim’s

family members, who did not control the plea negotiations between the parties and


                                              9
      2:17-cr-20037-JES-JEH # 442         Page 10 of 11



only have a lay person’s understanding of the lawsuit filed by the independent

administrator. Crime victims have the “right to be treated with fairness and with

respect” for their dignity and privacy. 18 U.S.C. § 3771(a)(8). Permitting this cross

examination on these inappropriate and irrelevant matters would be unfair to the

victim’s family and fail to respect their dignity and privacy.

       WHEREFORE the United States respectfully requests that this Court prohibit the

defendant’s cross-examination of members of the victim’s family regarding plea

discussions between the parties and a pending civil lawsuit against two social workers.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                            /s/ James B. Nelson
Eugene L. Miller                               James B. Nelson
Assistant United States Attorney               Trial Attorney
201 S. Vine St., Suite 226                     Capital Case Section
Urbana, IL 61802                               United States Department of Justice
Phone: 217/373-5875                            1331 F. Street NW, Room 625
Fax: 217/373-5891                              Washington, DC 20004
eugene.miller@usdoj.gov                        Phone: 202/598-2972
                                               james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov



                                            10
      2:17-cr-20037-JES-JEH # 442          Page 11 of 11



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 5, 2019, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing

to counsel of record.



                                           /s/Eugene L. Miller
                                           Eugene L. Miller
                                           Assistant United States Attorney
                                           201 S. Vine St., Suite 226
                                           Urbana, IL 61802
                                           Phone: 217/373-5875
                                           Fax: 217/373-5891
                                           eugene.miller@usdoj.gov




                                             11
